709 S.E.2d 929 (2011)
STATE
v.
Wendelll Dontay HERRON.
No. 256P11-1.
Supreme Court of North Carolina.
June 27, 2011.
Kevin P. Bradley, Durham, for Herron, Wendell Dontay.
Steven Armstrong, Assistant Attorney General, for State of N.C.
Peter S. Gilchrist, III, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 27th of June 2011 by Defendant-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 27th of June 2011."